        Case 1:20-cv-01452-DAD-JLT Document 47 Filed 12/23/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED FARM WORKERS, et al.,                 )   Case No.: 1:20-cv-01452 DAD JLT
                                                  )
12                 Plaintiffs,                    )   ORDER GRANTING THE STIPULATION T O
                                                  )   CONTINUE THE SCHEDULING CONFERENCE
13          v.                                    )
                                                  )   (Doc. 46)
14   SONNY PERDUE, et al.,
                                                  )
15                 Defendants.                    )
                                                  )
16                                                )

17          The parties have stipulated to continue the scheduling conference to allow sufficient time for

18   the defendants to respond to the complaint (Doc. 46). Thus, the Court ORDERS the scheduling

19   conference is CONTINUED to February 10, 2020 at 9:00 a.m.

20
21   IT IS SO ORDERED.

22      Dated:    December 22, 2020                           /s/ Jennifer L. Thurston
23                                                     UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
